EXHIBIT 10.5

CHANGE IN CONTROL SEVERANCE AGREEMENT

THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (the "Agreement") is made and entered
into as of this 1st day of February, 2006, by and between ITLA Capital
Corporation (the "Company"), and Timothy M. Doyle (the "Employee").

         WHEREAS, the Employee is currently serving as Executive Managing
Director, Chief Financial Officer of the Company; and

         WHEREAS, the Board of Directors of the Company (the "Board of
Directors") recognizes that, as is the case with publicly held corporations
generally, the possibility of a change in control of the Company may exist and
that such possibility, and the uncertainty and questions which it may raise
among management, may result in the departure or distraction of key management
personnel to the detriment of the Company and its stockholders;

          WHEREAS, the Employee is a party to that certain Change in Control
Severance Agreement dated May 12, 1998 with the Company under which the Employee
is entitled to certain severance benefits under certain conditions (the "Prior
Severance Agreement"), which he or she is willing to terminate in consideration
of this Agreement's becoming effective;

         WHEREAS, the Board of Directors believes it is in the best interests of
the Company to enter into this Agreement with the Employee in order to assure
continuity of management of the Company and to reinforce and encourage the
continued attention and dedication of the Employee to the Employee's assigned
duties without distraction in the face of potentially disruptive circumstances
arising from the possibility of a change in control of the Company, although no
such change is now contemplated; and

         WHEREAS, the Board of Directors has approved and authorized the
execution of this Agreement with the Employee;

         NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements of the parties herein, it is AGREED as follows:

         1.         Definitions.

          (a)         The term "Change in Control" means the occurrence of any
of the following events with respect to the Company: (1) any person (as the term
is used in section 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
"Exchange Act") is or becomes the beneficial owner (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly of securities of the Company
representing 33.33% or more of the Company's outstanding securities; (2)
individuals who are members of the Board of Directors of the Company on the date
hereof (the "Incumbent Board") cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date hereof whose election was approved by a vote of at least two thirds of the
directors comprising the Incumbent Board, or


1NEXT PAGE

whose nomination for election by the Company's stockholders was approved by the
nominating committee serving under an Incumbent Board, shall be considered a
member of the Incumbent Board; (3) a reorganization, merger, consolidation, sale
of all or substantially all of the assets of the Company or a similar
transaction in which the Company is not the resulting entity (unless the
continuing ownership requirements clause (4) below are met with respect to the
resulting entity); or (4) a merger or consolidation of the Company with any
other corporation other than a merger or consolidation in which the voting
securities of the Company outstanding immediately prior thereto represent at
least 66.67% of the total voting power represented by the voting securities of
the Company or the surviving entity outstanding immediately after such merger or
consolidation. The term "Change in Control" shall not include: (1) an
acquisition of securities by an employee benefit plan of the Company; or (2) any
of the above mentioned events or occurrences which require but do not receive
the requisite government or regulatory approval to bring the event or occurrence
to fruition.

          (b)         The term "Disability" means the Employee's absence from
his or her duties with the Company on a full time basis for six consecutive
months as a result of his or her incapacity due to mental or physical illness,
unless within 30 days after the Company gives the Employee written notice of
termination of employment for such reason the Employee shall have returned to
full time performance of his or her duties.

          (c)         The term "Date of Termination" means the date specified in
the Notice of Termination, given pursuant to Section 4 of this Agreement,
provided that if within 15 days after any Notice of Termination for Cause is
given or, if later, prior to the Date of Termination specified in such Notice,
the Employee notifies the Company that a dispute exists concerning the Notice of
Termination, then the Date of Termination shall be the date on which the dispute
is finally determined, whether by mutual written agreement of the parties, by a
binding arbitration award, or by a final judgment, order or decree of a court of
competent jurisdiction (which is not appealable or with respect to which the
time for appeal therefrom has expired and no appeal has been perfected); and
provided further that the Date of Termination shall be extended by a notice of
dispute only if such notice is given in good faith and sets forth in reasonable
detail the facts and circumstances that are the basis for the dispute, and the
Employee pursues the resolution of such dispute with reasonable diligence. For
purposes of this Section 1(c), a "dispute" extending the Date of Termination
shall be limited to a dispute as to whether the termination was a "Termination
for Cause" by the Company. Notwithstanding the pendency of any such dispute, the
Company shall continue to pay the Employee the Employee's full base salary at
the rate in effect when the Notice of Termination was given and continue the
Employee as a participant in all benefit plans in which the Employee was
participating when the Notice of Termination was given) unless continued
employment is a requirement for participation in any such benefit plan), until
the dispute is finally resolved in accordance with this Section 1(c).




2NEXT PAGE



          (d)         The term "Termination without Cause" means the termination
of the employment of the Employee without the Employee's express written consent
for any reason other than a Termination for Cause within six months prior to or
within thirty-six months after a Change in Control or a termination by the
Employee for any reason within twelve months after a Change in Control.

          (e)         The term "Notice of Termination" means a notice of
termination of the Employee's employment pursuant to Section 4 of this
Agreement.

          (f)         The terms "Termination for Cause" and "Terminated for
Cause" mean termination by the Company of the employment of the Employee because
of (i) willful and continued failure by the Employee substantially to perform
his or her duties (other than a failure resulting from physical or mental
illness) after a demand for substantial performance is delivered to the Employee
by the Chairman of the Board of Directors or the Chief Executive Officer of the
Company which specifically identifies the manner in which the Employee has not
substantially performed his or her duties, (ii) the Employee's willful
dishonesty, incompetence, willful misconduct, breach of fiduciary duty involving
personal profit, intentional failure to perform stated duties, willful violation
of any law, rule, regulation, or final cease-and-desist order, relating to the
Employee's employment with the Company or otherwise interfering with the
Employee's ability to carry out the duties of the employment, or material breach
of any provision of this Agreement or any employment agreement between the
Company and the Employee; provided that no act or failure to act shall be
considered "willful" unless done or omitted to be done by the Employee in bad
faith and without reasonable belief that the act or omission was in or not
opposed to the beat interests of the Company. Any act or failure to act based
upon authority pursuant to a resolution duly adopted by the Board of Directors
or upon the advice of counsel for the Company shall be conclusively presumed to
be done or omitted to be done in good faith and in the beat interacts of the
Company. The Employee's attention to matters not directly related to the
business of the Company shall not provide a basis for Termination for Cause if
the Board of Directors or the Chief Executive Officer of the Company has
approved the Employee's engaging in such activities. The Employee shall not be
deemed to have been Terminated for Cause unless and until the Company has
delivered to the Employee a notice containing a resolution adopted by not less
than three-quarters of the entire membership of the Board of Directors at a
meeting called and held for the purpose, after reasonable notice to the Employee
and opportunity for him to appear with counsel before the Board of Directors,
finding that in the good faith opinion of the Board of Directors the Employee
has engaged in conduct described in this Section 1(f) and specifying the
particulars in detail.

         2.         Term. The term of this Agreement shall be three years from
the date first written above, provided that on each anniversary of such date,
the term shall be extended for an additional year unless at least 90 days prior
such anniversary, either the Company or the Employee gives notice to the other
that the term of this Agreement shall not be extended further, and provided
further that notwithstanding the delivery of any such notice, the term of this
Agreement shall be extended until the expiration of 36 months following the date
upon which a Change in Control shall have occurred during the term of the
Agreement including extensions of the term pursuant to the first proviso of this
sentence.




3NEXT PAGE



         3.         Severance Benefits.

          (a)         In the event of a Termination without Cause, the Company
shall, (1) pay to the Employee in a lump sum in cash within 25 business days
after the Date of Termination an amount equal to the sum of (i) 299% of the
Employee's "base amount" as defined under Section 280G of the Internal Revenue
Code of 1986, as amended (the "Code"), but such amount shall not exceed
$1,250,000; (2) provide to the Employee for thirty-six months following the Date
of Termination, such health, dental and life insurance benefits as the Company
maintained for the Employee at the Date of Termination on terms as favorable to
the Employee as applied at the Date of Termination, or at the election of the
Employee (or, notwithstanding the election of the Employee at the election of
the Company if coverage under the Company's group plan is not available to the
Employee) cash in an amount equal to the premium cost being paid by the company
with respect to the Employee for such benefits immediately prior to the Date of
Termination); (3) transfer to Employee title to the Company owned vehicle
currently used by the Employee, if any, with the Company paying all coats,
licensing fees and taxes (excluding income taxes) associated with the transfer
of title, or in the event the Employee receives a monthly cash car allowance in
lieu of use of a Company vehicle, the Company shall pay to the Employee pursuant
to this paragraph an additional sum equal to 36 times the greater of the monthly
car allowance in effect on the date of the Change of Control or the Date of
Termination; (4) and vesting of all of Employee's outstanding stock options
and/or restricted stock awards with the Company or its affiliates. The provision
of any medical benefits under this Section 3(a) shall not extend to the period
for the continuation of group health benefits under the COBRA health care
continuation provisions of Section 601 of the Employee Retirement Income
Security Act of 1974 ("ERISA") or other applicable state laws. Nothing herein
shall diminish the right of the Employee to receive any earned and accrued
bonus, on a pro rata basis, for the year in which Termination without Cause
occurs or to be compensated for accrued but unused vacation and sick time.

          (b)         Notwithstanding any other provision of this Agreement, if
the value and amounts of benefits under this Agreement, together with any other
amounts and the value of benefits received or to be received by the Employee in
connection with a Change in Control would cause any amount to be nondeductible
by the Company or any of its subsidiaries for federal income tax purposes
pursuant to Section 280G of the Code, then amounts and benefits under this
Agreement shall be reduced (not less than zero) to the extent necessary so as to
maximize amounts and the value of benefits to the Employee without causing any
amount to become nondeductible by the Company or its subsidiaries pursuant to or
by reason of Section 280G of the Code. The Employee shall determine the
allocation of such reduction among payments and benefits to the Employee.

          (c)         Any payments made to the Employee pursuant to this
Agreement are subject to and conditioned upon their compliance with 12 U.S.C.
§1828(k) and any regulations promulgated thereunder.




4NEXT PAGE



         4.         Notice of Termination. In the event that the Company desires
to terminate the employment of the Employee without his consent during the term
of this Agreement in connection with or after a Change in Control has occurred,
the Company shall deliver to the Employee a written notice of termination,
stating (i) whether such termination constitutes Termination for Cause, and, if
so, setting forth in reasonable detail the facts and circumstances that are the
basis for the Termination for Cause, and (ii) specifying the Date of
Termination. In the event that the Employee determines in good faith that he or
she has suffered Involuntary Termination of his employment, the Employee shall
send a written notice to the Company stating the circumstances that constitute
Involuntary Termination and the Date of Termination. No provision of this
Agreement shall be construed as providing to the Employee any right to be
retained as an employee of the Company.

         5.         No Mitigation. The Employee shall not be required to
mitigate the amount of any salary or other payment or benefit provided for in
this Agreement by seeking other employment or otherwise, nor shall the amount of
any payment or benefit provided for in this Agreement be reduced by any
compensation earned by the Employee as the result of employment by another
employer, by retirement benefits after the date of termination or otherwise,
except as expressly set forth herein.

         6.         Attorneys and/or Fees. If the Employee is purportedly
Terminated for Cause or experiences a Termination without Cause and the Company
denies payments and/or benefits under Section 3 of this Agreement on the basis
that the Employee experienced Termination for Cause rather than a Termination
without Cause, but it is determined by a court of competent jurisdiction or by
an arbitrator pursuant to Section 14 that cause as contemplated by Section 1(f)
of this Agreement did not exist for termination of the Employee's employment, or
if in any event it is determined by any such court or arbitrator that the
Company has failed to make timely payment of any amounts or provision of any
benefits owed to the Employee under this Agreement, the Employee shall be
entitled to reimbursement for all reasonable costs, including attorneys' fees,
incurred in challenging such termination of employment or collecting such
amounts or benefits. Such reimbursement shall be in addition to all rights which
the Employee is otherwise entitled under this Agreement.

         7.         No Assignments.

          (a)         This Agreement is personal to each of the parties hereto,
and neither party may assign or delegate any of its rights or obligations
hereunder without first obtaining the written consent of the other party;
provided, however, that the Company shall require any successor or assign
(whether direct or indirect, by purchase, merger, consolidation or otherwise) to
all or substantially all of the business and/or assets of the Company, by an
assumption agreement in form and substance satisfactory to the Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession or assignment had taken place. Failure of the Company to obtain such
an assumption agreement prior to the effectiveness of any such succession or
assignment shall be a breach of this Agreement and shall entitle the Employee to
compensation from the Company in the same amount and on the same terms as the
compensation


5NEXT PAGE



pursuant to Section 3 hereof. For purposes of implementing the provisions of
this Section 7, the date on which any such succession becomes effective shall be
deemed the Date of Termination.

          (b)         This Agreement and all rights of the Employee hereunder
shall inure to the benefit of and be enforceable by the Employee's personal and
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees. If the Employee should die while any
amounts would still be payable to the Employee hereunder if the Employee had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of this Agreement to the Employee's devisee,
legatee or other designee or if there is no such designee, to the Employee's
estate.

         8.         Termination of Prior Severance Agreement. Upon execution of
this agreement by the Employee, the Prior Severance Agreement shall terminate
and have no further force and effect. Regardless of whether any benefits are
paid to the Employee under this Agreement, no benefits shall be paid to the
Employee under the Prior Severance Agreement.

         9.         Notice. For the purposes of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when personally delivered or sent by certified
mail, return receipt requested, postage prepaid, to the Company at its home
office, to the attention of the Board of Directors with a copy to the Secretary
of the Company, or, it to the Employee, to such home or other address as the
Employee has most recently provided in writing to the Company.

         10.        Amendments. No amendments or additions to this Agreement
hall be binding unless in writing and signed by both parties, except as herein
otherwise provided.

         11.        Headings. The headings used in this Agreement are included
solely for convenience and shall not affect, or be used in connection with, the
interpretation of this Agreement.

         12.        Severablility. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceablity of the other provisions hereof.

         13.        Governing Law. This Agreement shall be governed by the laws
of the United States to the extent applicable and otherwise by the laws of the
State of California.

         14.        Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by non-binding
arbitration in accordance with the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator's award in any court
having jurisdiction, and shall include an award of attorneys fees and costs to
the prevailing party.

         The parties have executed this Agreement as of the day and year first
above written.




6NEXT PAGE



         THIS AGREEMENT CONTAINS A NON-BINDING ARBITRATION PROVISION WHICH MAY
BE ENFORCED BY THE PARTIES.

ITLA CAPITAL CORPORATION



/s/George W. Haligowski

--------------------------------------------------------------------------------

By:  George W. Haligowski Its:  Chairman, President and Chief Executive  Officer
    EMPLOYEE



/s/Timothy M. Doyle

--------------------------------------------------------------------------------

Timothy M. Doyle




7NEXT PAGE

